Citation Nr: 0629680	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an initial evaluation beyond 40 percent 
for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant served in the military from December 1972 to 
December 1974 and from December 1990 to June 1991.  He also 
had many years of service in the Reserves.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant was treated during inactive duty for 
training in 1997 for low back pain; his current back disorder 
is not shown to be related to his military service.  

2.  The appellant's chronic fatigue syndrome is not 
manifested by nearly constant symptoms, does not restrict 
routine daily activities to less than 50 percent of the pre-
illness level, and does not wax and wane with periods of 
incapacitation of at least six weeks total duration per year.  




CONCLUSIONS OF LAW

1.  The appellant's back disorder was not incurred in or 
aggravated by inactive duty for training.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2005).  

2.  The criteria for an initial evaluation greater than 40 
percent for chronic fatigue syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 6354 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service or active 
duty for training or an injury incurred or aggravated by 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for a back disorder

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002).  

The appellant asserts that he has a current low back disorder 
which was incurred during a period of inactive duty for 
training in 1997.  He has not contended, and the evidence 
does not show, that he has a back disorder related to any 
other period of service.  The service records show that the 
appellant, while performing sit ups during inactive duty for 
training in November 1997, developed low back pain.  He was 
treated, and low back strain was diagnosed.  

Current findings document a low back disorder.  See VA 
examination of November 2000, diagnosing lumbar degenerative 
disk disease; VA examination of September 1999 which found 
T12-L1, L1-L2, L2-L3 bulging disc, mild degenerative joint 
disease lumbar spine, and lumbar paravertebral myositis.  
However, the record does not contain an objective medical 
opinion that supports a link between the current findings and 
the November 1997 complaint, either directly or by 
aggravation.  The only medical opinion which addresses this 
question does not support the claim.  A VA examiner opined in 
September 1999 that the appellant had a long standing 
degenerative lumbosacral process which developed prior to the 
back injury in November 1997, as evidenced by X-rays several 
days after the injury in November 1997 showing osteophyte 
formation of L1-L2.  This conclusion was also supported by 
records from his employer which showed reports of back 
injuries and associated treatment prior to November 1997.   
See employer record showing the veteran fell and hit his back 
in January 1985; complaints pain in the coccyx area in April 
1987; private records showing treatment in May 1997 for 
muscle spasm.  The VA examiner stated that there was no 
objective evidence of aggravation or additional injury.  This 
opinion was reached after the examiner stated that the claims 
file was carefully reviewed and after the appellant was 
examined.  It is supported by rationale and stands 
uncontradicted in the record.  

Only "veterans" are entitled to VA compensation under 
38 U.S.C.A. §§ 1110 and 1131 (West 2002).  To establish 
status as "veteran" based on inactive duty for training, a 
claimant must establish that he was disabled resulting from 
an injury incurred in or aggravated during the line of duty 
during that period.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a) (2005); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  If the claimant does not qualify as a 
"veteran" with respect to a particular claim, the claimant 
is not entitled to the presumptions of soundness or 
aggravation as to that claim.  Id.  Further, the fact that a 
claimant has established status as a "veteran" for purposes 
of other periods of service (in this case, the veteran's 
prior periods of active duty from December 1972 to December 
1974 and from December 1990 to June 1991) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of inactive duty for training 
where, as here, the claim for benefits is premised on that 
period of inactive duty for training.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).  

The Board determines that the presumption of soundness does 
not apply in this case.  This is so because the appellant 
does not qualify as a "veteran" for the period of inactive 
duty for training upon which his low back claim is based.  
The evidence does not establish that he was disabled 
resulting from an injury incurred in or aggravated during the 
line of duty during that period.  Therefore, only a 
preponderance of the evidence is required to establish that a 
disability preexisted such service.  See Paulson, 7 Vet. App. 
at 469.  Here, since there is a medical opinion based on 
laboratory reports and medical histories supporting the 
finding that the disorder pre-existed the November 1997 
injury and an opinion that the disorder was not aggravated 
during inactive duty for training, the preponderance of the 
evidence is against the claim.  

The Board has also considered the appellant's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection, and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


Increased initial evaluation for chronic fatigue syndrome

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Where, as here, the veteran 
disputes the rating initially assigned for a disability, VA 
must consider whether he is entitled to a "staged" rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

The veteran is currently rated 40 percent disabled for 
chronic fatigue syndrome under Diagnostic Code 6354.  In 
order to assign an increased (60 percent) rating, the veteran 
must have symptoms which are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  38 C.F.R. § 4.88b.  For the purpose of evaluating his 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88b, Diagnostic Code 6354, Note.  

The record does not contain any evidence that the veteran's 
fatigue has caused periods of incapacitation of at least six 
weeks duration per year or that he has to restrict his daily 
activities to less than 50 percent of the pre-illness level 
at any time during the appeal period.  In this regard, the 
Board notes that on VA examination in August 2002, the 
veteran reported that he had a low energy level with memory 
loss, headaches, difficulty breathing at night, and multiple 
other complaints including joint and muscle pain.  He 
reported that it took a couple of weeks to recover from a 
bout of exercise.  He reported being unable to do household 
chores, and had a decreased ability to walk long distances.  
He reported having several episodes a month where he has to 
have bed rest, and reported that he was told by a physician 
that he needed that he needs bed rest.  He indicated that 
this lasted several days at a time.  He reported using 
choline magnesium Trilisate and a multivitamin daily.  
Examination showed joint tenderness with no instability or 
swelling.  Blood tests and a urinalysis were normal.  

On VA examination in September 2005, the veteran stated that 
he feels tired most of the day and that he had difficulty 
performing exercises due to fatigue.  The veteran stated that 
he has not had bedrest or treatment by a physician for an 
incapacitating episode this year (i.e., 2005).  The examiner 
found that the veteran had stable chronic fatigue syndrome 
with daily fatigue and pain and that he has limitation in 
routine activities at approximately 50 to 75 percent of pre-
illness level due to fatigue.  It was stated that there were 
no periods of incapacitation in the last year.  

While there is evidence of persistent symptoms and restricted 
routine of daily activities, the restriction of activities is 
not shown to be to the extent that a 60 percent rating is 
warranted.  The preponderance of the evidence is against the 
claim for a rating higher than 40 percent since the evidence 
clearly does not show that at any time during the appeal 
period, the veteran has symptoms which restrict routine daily 
activities to less than 50 percent of the pre-illness level.  
Neither does the record show that he has symptoms which wax 
and wane, resulting in periods of incapacitation of at least 
six weeks total duration per year.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Duties to Notify and Assist

VA has a duty to notify the appellant and his representative 
of any information and evidence necessary to substantiate and 
complete a claim for VA benefits and to assist the veteran in 
the development of his claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 2.102, 3.156(a), 5.159 and 3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice as to the issue 
of service connection for a back disorder in February 2001.  
That letter properly complied with the requirements noted 
above, including informing the veteran that he could submit 
additional evidence himself.  While the letter was issued 
after the denial of the claim in March 1998, the United 
States Court of Appeals for Veterans Claims (Court) 
acknowledged that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Pelegrini at 
120.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The requisite notice was ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield at 121.  The Board finds 
that the present adjudication of the issue regarding service 
connection for a back disorder will not result in any 
prejudice to the appellant.  

As to the issue of an increased initial evaluation, the 
veteran was provided notice in July 2002 when he requested 
service connection.  That letter as timely sent, prior to the 
January 2003 decision and complied with the requirements 
noted above.  In the statement of the case sent in June 2003 
in response to the notice of disagreement on the evaluation 
assigned after the grant of service connection, the veteran 
was informed of the evidence necessary to increase the 
evaluation beyond 40 percent.  The Board concludes that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant in this instance.  

Recent case law has determined that proper notice will 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite any inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  As to the increased initial 
rating issue, the veteran was informed of the effective date 
of the award when service connection was granted and he was 
informed of the degree of disability in the statement of the 
case. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured or that he has not forwarded 
to VA.  While the service medical records from the veteran's 
periods of active duty are not available, he has not asserted 
that these records would be pertinent to his claims.  There 
is no indication that there are any other outstanding records 
that are pertinent to this claim.  While he has indicated 
that he is receiving Social Security benefits, he reported 
that this was for PTSD and thus these records would not be 
pertinent to the issues being decided.  See VA counseling 
service letter of July 2001.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Service connection for a back disorder is denied.  

An initial evaluation beyond 40 percent for chronic fatigue 
syndrome is denied.  


REMAND

The veteran seeks service connection for PTSD.  He has 
testified that his stressors include service as a nurse 
during the Gulf War where he was exposed to injured and dying 
soldiers and various atrocities of the war.  The service 
personnel record reveals that the veteran served in the 
Persian Gulf as a nurse working at a combat support hospital.  
The veteran has also supplied pictures of various atrocities 
of the war.  

The veteran has various psychiatric diagnoses, including 
PTSD.  PTSD has been diagnosed on VA outpatient treatment 
records and hospitalizations, and by private examiners.  A VA 
examination in September 1998 found dysthymic disorder.  The 
examiner noted that the veteran was seen with the hospital 
record only.  A VA psychiatric examination in August 2002 
which did not find PTSD and which indicated that the veteran 
had depressive disorder which began in December 1997 after a 
work accident, was conducted without a review of the claims 
file.  In addition, a private examiner has indicated in a 
February 2006 statement that the veteran has PTSD, and 
referred to frequent nightmares of the veteran about his 
experiences in the Persian Gulf.  A VA examination to 
determine if the veteran has PTSD related to his service is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the issue on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for a PTSD 
examination.  The examiner must review 
the claims folder.  The examiner should 
explain whether the diagnostic criteria 
for PTSD, in DSM-IV, are met.  See 38 
C.F.R. § 4.125 (2005).  All indicated 
tests and studies should be accomplished.  
If PTSD is diagnosed, the examiner should 
state whether the stressor of working as 
a nurse at a combat hospital during the 
Persian Gulf War is adequate to support 
the diagnosis.  The examiner should 
provide complete rationale for all 
opinions and conclusions expressed.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran and his representative should 
then be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


